i          i        i                                                              i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00112-CR

                                       Joshua P. RODRIGUEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                        From the County Court at Law No. 7, Bexar County, Texas
                                        Trial Court No. 262946
                            Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 24, 2009

DISMISSED

           Appellant’s attorney has filed a motion to dismiss this appeal by withdrawing appellant’s

notice of appeal. Although the motion is not signed by appellant, see TEX . R. APP . P. 42.2(a),

appellant stated on the record at a hearing held on May 4, 2009, that he did not want to appeal. The

motion is granted, and this appeal is dismissed. See id.

                                                        PER CURIAM

DO NOT PUBLISH